UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8116


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE ANTONIO ARMSTRONG,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:04-cr-00634-TLW-1; 4:09-cv-70066-TLW)


Submitted:   February 10, 2010              Decided:   February 22, 2010


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Antonio Armstrong, Appellant Pro Se.    Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jermaine      Antonio       Armstrong      seeks    to    appeal     the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional    right.”         28    U.S.C.      § 2253(c)(2)    (2006).      A

prisoner     satisfies     this        standard      by    demonstrating       that

reasonable    jurists    would     find      that    any    assessment    of    the

constitutional   claims     by    the    district     court   is    debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.             Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                        We have

independently reviewed the record and conclude Armstrong has not

made the requisite showing.            Accordingly, we deny a certificate

of appealability and dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                         DISMISSED




                                         2